

MAXIM INTEGRATED PRODUCTS, INC.
1996 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
MAXIM INTEGRATED PRODUCTS, INC., a Delaware corporation (the “Company”),
pursuant to its 1996 Stock Incentive Plan (the “Plan”) has granted to Grantee an
award of restricted stock units (the “Restricted Stock Units”) with the terms
set forth in a document delivered separately to Grantee (the “Grant Notice”).
The Restricted Stock Units are subject to all of the terms and conditions in the
Grant Notice, this Restricted Stock Unit Agreement and any appendix for
Grantee’s country (the “Appendix,” and together with the Restricted Stock Unit
Agreement and the Grant Notice, the “Agreement”) and the Plan. Unless otherwise
defined herein, capitalized terms shall have the meaning ascribed to such terms
in the Plan.
1.Company’s Obligation to Pay. Each Restricted Stock Unit represents a value
equal to the Fair Market Value of a Share on the date it becomes vested. Unless
and until the Restricted Stock Units will have vested in the manner set forth in
Sections 2, 4, 5 and 6 Grantee will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
2.    Vesting Schedule. Subject to Sections 3, 4, 5 and 6, the Restricted Stock
Units awarded by this Agreement will vest in Grantee according to the vesting
schedule set forth on the Grant Notice, subject to Grantee’s Continuous Status
as an Employee, Director or Consultant through each such date. Vesting may be
suspended during any unpaid leave of absence, unless continued vesting is
required by Applicable Laws or unless continued vesting is approved by the
Company in writing.
3.    Forfeiture upon Termination of Continuous Status as an Employee, Director
or Consultant. Subject to Sections 4, 5 and 6, if Grantee’s Continuous Status as
an Employee, Director or Consultant ceases for any or no reason, the
then-unvested Restricted Stock Units awarded by this Agreement will thereupon be
forfeited at no cost to the Company and Grantee will have no further rights
thereunder.
For purposes of these Restricted Stock Units, Grantee’s Continuous Status as an
Employee, Director or Consultant will be considered terminated (regardless of
the reason for such termination and whether or not such termination is later
found to be invalid or in breach of Applicable Laws or the terms of Grantee’s
employment or service agreement, if any) effective as of the date that Grantee
is no longer actively providing services and will not be extended by any notice
period (e.g., Grantee’s period of employment would not include any contractual
notice period, statutory notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where Grantee
is rendering services or the terms of Grantee’s employment or service agreement,
if any). The Administrator shall have the exclusive discretion to determine when
Grantee is no longer actively providing services for purposes of these
Restricted Stock Units (including whether Grantee may still be considered to be
actively providing services while on leave of absence).
4.    Termination due to Retirement. Except as otherwise provided in Section 5
and Section 6, if Grantee’s Continuous Status as an Employee, Director or
Consultant is terminated due to Retirement, as determined in the sole discretion
of the Administrator in accordance with the procedures set forth in Section
4(b), on a date that is no earlier than twelve (12) months following the Grant
Date, Grantee will continue to vest in all unvested Restricted Stock Units as if
Grantee’s Continuous Status as an Employee, Director or Consultant had not
terminated, subject to the terms of this Section 4.
(a)    For purposes of this Agreement, a termination due to “Retirement” means a
termination by Grantee on or after Grantee both has reached the age of
fifty-five (55) and has completed ten (10) years of Continuous Status as an
Employee, Director or Consultant as of the termination date, as determined in
the sole discretion of the Company. For purposes of this Section 4, a
“termination” shall not include: (i) a termination by the Company “for cause,”
as determined in the sole discretion of the Company, (ii) a resignation by
Grantee after being notified that the Company has elected to terminate Grantee’s
Continuous Status as an Employee for cause, (iii) a termination or resignation
by Grantee during the pendency of an investigation with respect to Grantee or
while Grantee is on a performance improvement plan, or (iv) any other
circumstance upon which the Company determines in good faith Grantee is not in
good standing at the time of such termination at the sole discretion of the
Company.
(b)    A termination of Grantee’s Continuous Status as an Employee, Director or
Consultant shall not be considered to be a termination due to Retirement unless
(i) in the case of a voluntary resignation by Grantee, Grantee provides notice
to the Company of Grantee’s intention to terminate due to Retirement to be
effective on a specified date approved by the Company, and such notice is
provided at least three months prior to the approved Retirement date (the
“Retirement Request”), (ii) the Retirement Request is approved by the
Administrator, it in its sole discretion, prior to the specified date of
Retirement and (iii) unless otherwise requested by the Company, Grantee
continues in Continuous Status as an Employee, Director or Consultant through
the specified date of Retirement, or such earlier date determined in the sole
discretion of the Company. Unless otherwise determined by the Administrator, if
the Retirement Request is approved and Grantee elects not to terminate his or
her Continuous Status as an Employee, Director or Consultant on the specified
date of Retirement, then Grantee shall be required to submit a new Retirement
Request to the Administrator in order to benefit from the vesting benefits
contemplated under this Section 4.
(c)    The continued vesting of Restricted Stock Units subsequent to Grantee’s
Retirement is conditioned upon:
(i)    Release of Claims: Grantee’s execution at the time of Grantee’s
Retirement of a release of claims in a form and manner specified by the Company;
(ii)    Proprietary Information and Inventions Agreement: for the two (2)-year
period following the date of Retirement, Grantee’s compliance with the terms of
the Company’s Proprietary Information and Inventions Agreement;
(iii)    Non-Disclosure: Grantee not disclosing to anyone or making use of any
Proprietary Information (as defined below), unless Grantee has obtained prior
written consent of the Company or when required to do so by legal process by any
governmental agency having supervisory authority over the business of the
Company, or by any administrative or legislative body that requires Grantee to
divulge, disclose, or make accessible such information. If so ordered, Grantee
will give prompt written notice to the Company in order to allow the Company the
opportunity to object to or otherwise resist such order. For the purpose of this
Agreement, “Proprietary Information” shall mean all information that was or will
be developed, created, or discovered by Grantee (or others) for or on behalf of
the Company, or that became or will become known by, or was or is conveyed to
the Company and has commercial value in the Company’s business. By way of
illustration but not limitation, “Proprietary Information” includes information
about circuits, mask works, layouts, trade secrets, computer programs, source
and object codes, designs, technology, ideas, know‐how, processes, formulas,
compositions, data, techniques, improvements, inventions (whether patentable or
not), works of authorship, business and product development plans, the salaries
and terms of compensation of other employees, customers, and other information
concerning the Company’s actual or anticipated business, research or
development, including but not limited to new products, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices,
costs, suppliers, and customers or that is received in confidence by or for the
Company from any other person. Grantee understands that the Company has
expended, and will continue to expend significant amounts of time, effort, and
money in the procurement of its Proprietary Information, that the Company has
taken all reasonable steps to protect the secrecy of Proprietary Information,
that the Proprietary Information is of critical importance to the Company, and
that a violation of this covenant would seriously and irreparably impair and
damage the business of the Company;
(iv)    Non-Disparagement: Grantee not making statements or representations, or
otherwise communicating, directly or indirectly, in writing, orally, or
otherwise, or taking any action which may, directly or indirectly, disparage the
Company or any Parent or Subsidiary or any of its officers, directors,
employees, advisors, businesses, or reputations, other than truthful statements
or disclosures that are required by applicable law, regulation, or legal
process; and
(v)    Other than California: If Grantee is located in a jurisdiction other than
California and certain other jurisdictions as determined by the Company,
Grantee’s compliance with the following covenants:
(A)    subject to applicable law, for the greater of the two (2)-year period
following the date of Grantee’s termination of Continuous Status as an Employee,
Director or Consultant or the remainder of the vesting period, Grantee shall not
engage in any services that are similar or substantially related to the services
Grantee performed while in Continuous Status as an Employee, Director or
Consultant for a Competitor (as defined below) of the Company as an employee,
consultant, principal, agent, officer, director, joint venturer, member,
investor, employer, owner, partner, shareholder (except as a less than one
percent shareholder of a publicly traded company), or otherwise. For this
purpose, “Competitor” shall mean an entity or enterprise whose products,
services or activities include the development, manufacture, marketing or sale
of any product or service (a) which is competitive with, or will be competitive
with, the products or services of the Company (including products or services in
development by the Company), and (b) with respect to which Grantee: (i) was
involved to a material extent, (ii) supervised individuals who were directly
involved with such product or service, or (iii) otherwise had, or reasonably
should have had, knowledge of any Proprietary Information pertaining to such
product or service at any time during the twelve (12) month period immediately
prior to the date of Grantee’s termination of Continuous Status as an Employee,
Director or Consultant, in any territory for which Grantee had any management
responsibility, role or oversight during the twelve (12) months prior to
Grantee’s date of termination of Continuous Status as an Employee, Director or
Consultant (the “Territory”); and
(B)    subject to applicable law, for the greater of the two (2)-year period
following the date of Grantee’s termination of Continuous Status as an Employee,
Director or Consultant or the remainder of the vesting period, Grantee shall not
engage or be affiliated with any person(s) (including but not limited to a
Competitor), in the development, sale or marketing, including, but not limited
to the establishment of product or service prices, of any product or service in
the Territory that will compete with any product or service, in which Grantee
was involved to a material extent in the Territory at any time during the twelve
(12)-month period immediately prior to the date of Grantee’s termination of
Continuous Status as an Employee, Director or Consultant; or
(vi)    Additional Requirements: The Company reserves the right to require
Grantee to enter into a local non-competition agreement and/or consulting
agreement with the Company, a Parent or a Subsidiary that shall have a term that
will commence on the date as designated by the Company and continue through the
greater of the two (2)-year period following the date of Grantee’s termination
of Continuous Status as an Employee, Director or Consultant or the remainder of
the vesting period, as permitted by applicable law.
(d)    If the Company determines that Grantee violated any of the conditions of
Section 4(c)(ii) through (vi), Grantee agrees and covenants that (i) any
unvested portion of the Restricted Stock Units shall be immediately forfeited;
(ii) if any part of the Restricted Stock Units vested within the twelve-month
period immediately preceding a violation of Section 4(c)(ii) through (vi), upon
the Company’s demand, Grantee shall immediately deliver to the Company (A) a
certificate or certificates for Shares that Grantee acquired upon settlement of
such Restricted Stock Units (or an equivalent number of Shares acquired on the
open-market or otherwise and/or (B) a cash amount equal to the Fair Market Value
of the Shares contemplated to be returned to the Company under this clause); and
(iii) the foregoing remedies set forth in this Section 4(d) shall not be the
Company’s exclusive remedies, which may include, among other remedies,
injunctive relief and damages that may be available to the Company. The Company
reserves all other rights and remedies available to it at law or in equity.
(e)    Notwithstanding the foregoing provisions of Sections 4 (c)(ii) through
(vi), pursuant to the Defend Trade Secrets Act of 2016, Grantee shall not be
held criminally, or civilly, liable under any federal or state trade secret law
for the disclosure of a trade secret of the Company that is made in confidence
either directly or indirectly to a federal, state, or local government official,
or an attorney, for the sole purpose of reporting, or investigating, a violation
of law. Moreover, Grantee may disclose trade secrets of the Company in a
complaint, or other document, filed in a lawsuit, or other proceeding, if such
filing is made under seal. Finally, if Grantee files a lawsuit alleging
retaliation by the Company for reporting a suspected violation of the law,
Grantee may disclose the trade secret of the Company to his or her attorney(s)
and use the trade secret in the court proceeding, so long as Grantee files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order.
(f)    Notwithstanding anything to the contrary herein, if the Company receives
an opinion of counsel that there has been a legal judgment and/or legal
development in Grantee’s country that likely would result in any favorable
treatment of the Restricted Stock Units at Retirement under this Agreement being
deemed unlawful or discriminatory, the Company may, in its sole discretion,
determine not to apply such favorable treatment and treat the Restricted Stock
Units as set forth in the remaining provisions of this Agreement.
5.    Death. If Grantee’s Continuous Status as an Employee, Director or
Consultant is terminated due to Grantee’s death or in the event of Grantee’s
death following Grantee’s Retirement during the period that Grantee is entitled
to continued vesting in the Restricted Stock Units that were unvested upon
Grantee’s Retirement, then the Restricted Stock Units will fully vest
immediately as of the date of Grantee’s death.
6.    Change in Control. If the Restricted Stock Units are not assumed,
converted, replaced or substituted with an equivalent award by a successor
company (or a parent or subsidiary thereof) in connection with a Change in
Control (as defined in the Company’s Change in Control Employee Severance Plan
for U.S. Based Employees or the Company’s Change in Control Employee Severance
Plan for Non-U.S. Based Employees (collectively, the “CIC Plan”)), then all
Restricted Stock Units will fully vest immediately before the Change in Control.
If the Restricted Stock Units are assumed, converted, replaced or substituted
with an equivalent award by a successor company (or parent or subsidiary
thereof) in connection with a Change in Control, the vesting of the Restricted
Stock Units shall be accelerated upon a termination of employment following a
Change in Control for which severance benefits are payable in accordance with
and to the extent provided for in the CIC Plan.
7.    Payment after Vesting. Any Restricted Stock Units that vest in accordance
with Sections 2, 4, 5 and 6 will be paid to Grantee (or in the event of
Grantee’s death, to his or her legal heirs) in whole Shares, subject to Grantee
satisfying any applicable Tax-Related Items as set forth in Section 9 (i) within
forty-five (45) days following the date on which the Restricted Stock Units vest
pursuant to Sections 2, 4 and 6 and (ii) by December 31st of the calendar year
following the calendar year in which the Restricted Stock Units vest pursuant to
Section 5; provided, however, that if the Change in Control (in the case of
Section 6) is not a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5), then the cash equivalent of the Restricted Stock Units
(calculated based on the fair market value of the Shares on the date of the
Change in Control) will instead be paid pursuant to the original vesting
schedule set forth in the Grant Notice.
8.    Payments after Death. Any distribution or delivery to be made to Grantee
under this Agreement will, if Grantee is then deceased, be made to Grantee’s
legal heirs. Any such transferee must furnish the Company with (a) written
notice of his or her status as legal heir, and (b) evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any laws
or regulations pertaining to said transfer.
9.    Responsibility for Taxes. Grantee acknowledges that, regardless of any
action taken by the Company and/or the Parent or Subsidiary employing Grantee
(the “Employer”), the ultimate liability for any and all income tax (including
U.S. and non-U.S. federal, state, and/or local taxes), social insurance, fringe
benefit tax, payroll tax, payment on account or other tax-related items related
to Grantee’s participation in the Plan and legally applicable to Grantee or
deemed by the Company or the Employer in their reasonable discretion to be an
appropriate charge to Grantee even if legally applicable to the Company or
Employer (“Tax-Related Items”) is and remains Grantee’s responsibility and may
exceed the amount, if any, actually withheld by the Company or Employer. Grantee
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including the grant
of the Restricted Stock Units, the vesting of Restricted Stock Units, the
settlement of the Restricted Stock Units, the subsequent sale of any Shares
acquired at settlement and the receipt of any dividends; and (ii) do not commit
and are under no obligation to structure the terms of the grant or any aspect of
the Restricted Stock Units to reduce or eliminate Grantee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Grantee is
subject to Tax-Related Items in more than one jurisdiction, Grantee acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to Grantee, unless and until satisfactory
arrangements (as determined by the Administrator) have been made by Grantee with
respect to the payment of all Tax-Related Items which the Company determines
must be withheld with respect to the Restricted Stock Units. The Administrator,
in its sole discretion and pursuant to such procedures as it may specify from
time to time, may require Grantee to satisfy withholding obligations for
Tax-Related Items, in whole or in part, by one or more of the following (without
limitation): (a) paying cash, (b) withholding from Grantee’s wages or other cash
compensation paid to Grantee by the Company and/or the Employer, (c) selling a
sufficient number of such Shares otherwise deliverable to Grantee (on Grantee’s
behalf pursuant to this authorization without further consent) through such
means as the Company may determine in its sole discretion (whether through a
broker or otherwise), or (d) withholding otherwise deliverable Shares, provided,
however, that if Grantee is a Section 16 officer of the Company under the
Exchange Act, then the obligation for Tax-Related Items will be satisfied only
by one or a combination of methods (a) through (c) above.
The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding rates or other applicable withholding rates in
Grantee’s country, including maximum applicable rates in Grantee’s
jurisdiction(s), in which case Grantee may receive a refund of any over-withheld
amount in cash and will have no entitlement to the Share equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, Grantee
is deemed to have been issued the full number of Shares subject to the vested
Restricted Stock Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of the Restricted Stock Units.
Notwithstanding anything in this section to the contrary, to avoid a prohibited
distribution under Section 409A of the Code, if Shares underlying the Restricted
Stock Units will be withheld (or sold on Grantee’s behalf) to satisfy any
Tax-Related Items arising prior to the date of settlement of the Restricted
Stock Units for any portion of the Restricted Stock Units that is considered
“nonqualified deferred compensation” subject to Section 409A of the Code, the
number of Shares withheld (or sold on Grantee’s behalf) shall not exceed the
number of Shares that equals the liability for the Tax-Related Items.
If Grantee fails to make satisfactory arrangements for the payment of any
Tax-Related Items hereunder, Grantee will permanently forfeit such Shares and
the Shares will be returned to the Company at no cost to the Company.
10.    Acknowledgment of Nature of Plan and Restricted Stock Units. In accepting
the Award, Grantee understands, acknowledges and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)    the Award of Restricted Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
Awards of Restricted Stock Units, or benefits in lieu of Restricted Stock Units
even if Restricted Stock Units have been awarded in the past;
(c)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)    Grantee’s participation in the Plan is voluntary;
(e)    Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of same, are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday pay,
bonuses, long-service awards, variable compensation, pension or retirement or
welfare benefits or similar mandatory payments;
(f)    the Award of Restricted Stock Units and the Shares subject to the
Restricted Stock Units, this Agreement, the transactions contemplated hereunder
and the vesting schedule set forth herein shall not create a right of Grantee’s
Continuous Status as an Employee, Director or Consultant for the vesting period,
for any period, or at all, or be interpreted as forming or amending an
employment or service contract with the Company, and shall not interfere with
Grantee’s right or the right of the Employer to terminate Grantee’s Continuous
Status as an Employee, Director or Consultant (if any) at any time;
(g)    unless otherwise agreed with the Company, the Restricted Stock Units and
the Shares subject to Restricted Stock Units, and the income from and value of
same, are not granted as consideration for, or in connection with, the service
Grantee may provide as a director of a Parent or Subsidiary;
(h)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages arises from
termination of the Award, and no claim or entitlement to compensation or damages
shall arise from any diminution in value of the Award of Restricted Stock Units
or Shares received upon vesting of Restricted Stock Units resulting from
termination of Grantee’s Continuous Status as an Employee, Director or
Consultant (regardless of the reason for the termination and whether or not such
termination is found to be invalid or in breach of employment laws in the
jurisdiction where Grantee is rendering services or the terms of Grantee’s
employment or service agreement, if any); and
(j)    the following provisions apply only to Grantees resident outside the
United States:
(i)    Restricted Stock Units and Shares subject to Restricted Stock Units, and
the income from and value of same, are not part of normal or expected
compensation or salary for any purpose; and
(ii)    neither the Company, the Employer, nor any other Parent or Subsidiary
shall be liable for any foreign exchange rate fluctuations between Grantee’s
local currency and the United States Dollar that may affect the value of the
Restricted Stock Units or of any amounts due to Grantee pursuant to the
settlement of the Restricted Stock Units or the subsequent sale of any Shares
acquired upon settlement.
11.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
participation in the Plan, or Grantee’s acquisition or sale of the underlying
Shares. Grantee should consult with his or her personal tax, legal and financial
advisors regarding participation in the Plan before taking any action related to
the Plan.
12.    Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares have been issued, recorded on the records
of the Company or its transfer agents or registrars, and delivered to Grantee.
13.    Notices. Any notice to be given to the Company under the terms of this
Agreement will be addressed to the Company, in care of Stock Administration at
Maxim Integrated Products, Inc., 160 Rio Robles Drive, San Jose, CA 95134,
United States of America, with a copy to the Corporate Secretary at 160 Rio
Robles Drive, San Jose, CA 95134, United States of America, or at such other
address as the Company may hereafter designate in writing. Any notices provided
for in this Agreement or the Plan shall be given in writing (including
electronic mail) and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to Grantee, five (5) days after deposit
in the United States mail, postage prepaid, addressed to Grantee at the address
specified above or at such other address as Grantee hereafter designate by
written notice to the Company.
14.    Grant is Not Transferable. Except to the limited extent provided in
Section 8, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
15.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
16.    Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any U.S. or non-U.S. state,
federal, local or other Applicable Law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Grantee (or Grantee’s legal heirs), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions not acceptable to
the Company. The Company is under no obligation to register or qualify the
Shares with any state or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, the Company shall have unilateral authority to amend the
Agreement without Grantee’s consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares.
17.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
18.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Grantee, the Company
and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
19.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to Restricted Stock Units
awarded under the Plan or future Restricted Stock Units that may be awarded
under the Plan by electronic means or request Grantee’s consent to participate
in the Plan by electronic means. Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by the Company or a
third party designated by the Company.
20.    Data Privacy Notice.
(a)    Data Collection and Usage. The Company and the Employer collect, process
and use certain personal information about Grantee, including, but not limited
to, Grantee’s name, home address, telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Restricted Stock Units granted under the Plan or any other entitlement to
Shares or equivalent benefits awarded, canceled, exercised, vested, unvested or
outstanding in Grantee’s favor (“Data”), for purposes of implementing,
administering and managing Grantee’s participation in the Plan. The legal basis,
where required, for the processing of Data is based on the necessity of the
processing for the performance of a contract.
(b)    Stock Plan Administration Service Providers. The Company transfers Data
to Morgan Stanley Smith Barney LLC and certain of its affiliated companies
(collectively, “Morgan Stanley”), an independent service provider, which assists
the Company with the implementation, administration and management of the Plan.
The Company may select different or additional service providers in the future
and share Data with such other provider(s) serving in a similar manner. Grantee
may be asked to agree on separate terms and data processing practices with
Morgan Stanley, with such agreement being a condition to the ability to
participate in the Plan.
(c)    International Data Transfers. The Company and Morgan Stanley are based in
the United States. Grantee’s country or jurisdiction may have different data
privacy laws and protections than the United States. The Company and Morgan
Stanley may transfer Data to additional countries. The Company’s legal basis,
where required, for the transfer of Data is based on the necessity of processing
for the performance of a contract. The Company will ensure that all data
transfers are subject to appropriate safeguards in accordance with applicable
data privacy laws, including but not limited to contractual clauses with
required data protection terms. To receive a copy of the relevant safeguards,
Grantee can contact the Company’s designated Data Protection Officer whose
contact information is available at
https://www.maximintegrated.com/en/aboutus/legal/privacy-policy.html or
dataprivacy@max
imintegrated.com.
(d)    Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage Grantee’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws.
(e)    Voluntariness of Plan Participation. Participation in the Plan is
voluntary. Grantee is required to provide requested personal information as a
requirement of participation in the Plan. If Grantee fails to provide requested
personal information, Grantee’s salary from or employment or service
relationship with the Employer will not be affected. The only consequence of
failing to provide requested personal information is that the Company would not
be able to grant the Restricted Stock Units or other awards under the Plan or
administer or maintain such awards.
(f)    Data Subject Rights. Grantee may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where Grantee is based,
such rights may include the right to (i) request access to or copies of Data the
Company processes, (ii) rectify incorrect Data, (iii) delete Data, (iv) restrict
the processing of Data, (v) restrict the portability of Data, (vi) lodge
complaints with competent authorities in Grantee’s jurisdiction, and/or (vii)
receive a list with the names and addresses of any potential recipients of Data.
To receive clarification regarding these rights or to exercise these rights,
Grantee can contact the Company’s designated Data Protection Officer whose
contact information is available at
https://www.maximintegrated.com/en/aboutus/legal/privacy-policy.html or
dataprivacy@max
imintegrated.com.
(g)    Future Consents. The Company may rely on a different basis for the
processing or transfer of Data in the future and/or request that Grantee provide
a data privacy consent. If applicable, Grantee agrees, upon request of the
Company or the Employer, to provide an executed data privacy consent form to the
Company and/or the Employer (or any other agreements or consents that may be
required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from Grantee for the purpose of
administering his or her participation in the Plan in compliance with the
applicable data privacy laws in Grantee’s country, either now or in the future.
Grantee understands and agrees that Grantee will not be able to participate in
the Plan if he or she fails to provide any such consent or agreement requested
by the Company and/or the Employer.
21.    Section 409A. Notwithstanding any other provision of the Plan or this
Agreement, for Grantees who are U.S. taxpayers, it is intended that the vesting
and the payments of Restricted Stock Units shall qualify for exemption from or
comply with the application of Section 409A of the Code, and any ambiguities
herein will be interpreted to so comply. The Company reserves the right (but
shall not be obligated), to the extent the Company deems necessary or advisable
in its sole discretion, to unilaterally amend or modify this Agreement as may be
necessary to ensure that all vesting and/or payments provided under this
Agreement are made in a manner that qualifies for exemption from or complies
with Section 409A of the Code or to mitigate any additional tax, interest and/or
penalties or other adverse tax consequences that may apply under Section 409A of
Code if compliance is not practical; provided, however, that the Company makes
no representation that the vesting or payments of Restricted Stock Units
provided under this Agreement will be exempt from or compliant with Section 409A
of the Code, makes no undertaking to preclude Section 409A of the Code from
applying to the vesting and/or payment of Restricted Stock Units provided under
this Agreement and does not guarantee that the Restricted Stock Units or that
the vesting or payment of the Restricted Stock Units will not be subject to
taxes, interest and penalties or any other adverse tax consequences under
Section 409A of the Code. Nothing in this Agreement shall provide a basis for
any person to take any action against the Company or any Parent or Subsidiary
based on matters covered by Section 409A of the Code, including the tax
treatment of any amounts paid under this Agreement.
22.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
23.    Language. Grantee acknowledges and represents that he or she is
proficient in the English language or has consulted with an advisor who is
sufficiently proficient in English as to allow Grantee to understand the terms
of this Agreement and any other documents related to the Plan. If Grantee has
received this Agreement or any other document related to the Plan translated
into a language other than English and if the meaning of the translated version
is different from the English version, the English version will control.
24.    Appendix. Notwithstanding any provisions in the Grant Notice or this
Restricted Stock Unit Agreement, the Restricted Stock Units shall be subject to
any special terms and conditions for Grantee’s country attached hereto in the
Appendix. Moreover, if Grantee transfers residence and/or employment to, or is
considered a citizen or resident for local law purposes of, one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to Grantee to the extent the Administrator determines that the application
of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Restricted Stock
Unit Agreement.
25.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Grantee’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
26.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
27.    Insider Trading Restrictions/Market Abuse Laws. Grantee acknowledges that
Grantee may be subject to insider trading restrictions and/or market abuse laws
in applicable jurisdictions, including the United States and, if different,
Grantee’s country, Grantee’s broker’s country and/or the country where Shares
are listed, which may affect his or her ability to directly or indirectly, for
him- or herself or for a third party, accept or otherwise acquire or sell,
attempt to sell or otherwise dispose of, Shares or rights to Shares (e.g.,
Restricted Stock Units) under the Plan during such times as Grantee is
considered to have “inside information” regarding the Company (as defined by the
laws or regulations in the applicable jurisdiction) or the trade in Shares or
the trade in rights to Shares under the Plan. Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Grantee places
before he or she possessed inside information. Furthermore, Grantee could be
prohibited from (1) disclosing the inside information to any third party (other
than on a “need to know” basis) and (2) “tipping” third parties or otherwise
causing them to buy or sell securities; including “third parties” who are fellow
employees. Any restrictions under these laws or regulations may be separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. Grantee acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and Grantee is
advised to speak to his or her personal advisor on this matter.
28.    Foreign Asset/Account Reporting; Exchange Controls. Grantee acknowledges
that Grantee’s country may have certain foreign asset and/or account reporting
requirements and/or exchange controls which may affect Grantee’s ability to
acquire or hold Shares under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of Shares) in a brokerage or bank account outside Grantee’s country.
Grantee may be required to report such accounts, assets or transactions to the
tax or other authorities in his or her country. Grantee also may be required to
repatriate sale proceeds or other funds received as a result of Grantee’s
participation in the Plan to his or her country through a designated bank or
broker and/or within a certain time after receipt. Grantee further acknowledges
that it is his or her responsibility to be compliant with such regulations, and
Grantee should consult his or her personal legal advisor for any details.
29.    Waiver. Grantee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by Grantee or
any other grantee.
30.    Governing Law/Choice of Venue. This Agreement and the Award of Restricted
Stock Units granted hereunder shall be governed by, and construed in accordance
with, the laws of the State of California, U.S.A., without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Award of Restricted Stock Units or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, U.S.A.,
and agree that such litigation shall be conducted only in the courts of Santa
Clara County, California, U.S.A., or the federal courts for the United States
for the Northern District of California, U.S.A., and no other courts, where this
Award of Restricted Stock Units is made and/or to be performed.
By electronically approving the Award of Restricted Stock Units through the
Morgan Stanley website, Grantee agrees to all of the terms and conditions
described in this Agreement (including any Appendix) and in the Plan. If the
Award of Restricted Stock Units has not been expressly approved before the first
vesting date, Grantee understands and acknowledges that he or she will be deemed
to have agreed to all of the terms and conditions in this Agreement (including
any Appendix) and in the Plan.







APPENDIX
MAXIM INTEGRATED PRODUCTS, INC.
1996 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
SPECIAL TERMS AND CONDITIONS


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Grant Notice, the Restricted Stock Unit Agreement and the Plan.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Award
granted to Grantee if Grantee works and/or resides in one of the countries
listed herein.
If Grantee is a citizen or resident of a country other than the one in which
Grantee is currently working and/or residing, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the Company shall, in its sole
discretion, determine to what extent the additional terms and conditions
included herein will apply to Grantee under these circumstances.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Grantee should be aware with respect to Grantee’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2019.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Grantee not rely on the information noted herein as the
only source of information relating to the consequences of Grantee’s
participation in the Plan because the information may be out of date at the time
Grantee acquires Shares or sells Shares acquired under the Plan.
In addition, the information is general in nature and may not apply to Grantee’s
particular situation, and the Company is not in a position to assure Grantee of
any particular result. Accordingly, Grantee is advised to seek appropriate
professional advice as to how the relevant laws in Grantee’s country may apply
to Grantee’s situation.
If Grantee is a citizen or resident of a country other than the one in which
Grantee is currently working and/or residing, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the information contained herein may not
be applicable in the same manner to Grantee.
AUSTRIA
Notifications
Exchange Control Notification
If Grantee holds Shares obtained through the Plan outside Austria (even if held
outside of Austria with an Austrian bank), Grantee may be required to submit a
report to the Austrian National Bank as follows: (i) on a quarterly basis if the
value of the Shares as of any given quarter is equal to or greater than
€30,000,000; and (ii) on an annual basis if the value of the Shares as of
December 31 is equal to or greater than €5,000,000. The deadline for filing the
quarterly report is the 15th day of the month following the end of the
respective quarter. The deadline for filing the annual report is January 31 of
the following year.
When Shares are sold or cash dividends received, there may be exchange control
obligations if the cash proceeds are held outside Austria. If the transaction
volume of all cash accounts abroad is equal to or greater than €10,000,000, the
movements and the balance of all accounts must be reported monthly, as of the
last day of the month, on or before the 15th day of the following month. If the
transaction value of all cash accounts abroad is less than €10,000,000, no
ongoing reporting requirements apply.
CANADA
Terms and Conditions
Award Payable Only in Shares
Notwithstanding Section 8(d) of the Plan, Restricted Stock Units granted to
Grantees in Canada shall be paid in Shares only and do not provide any right for
Grantee to receive a cash payment.
Nature of Plan and Restricted Stock Units
This provision replaces the second paragraph of Section 3 of the Restricted
Stock Unit Agreement:
For purposes of these Restricted Stock Units, and except as required by
applicable legislation, Grantee’s Continuous Status as an Employee, Director or
Consultant will be considered terminated (regardless of the reason for such
termination and whether or not such termination is later found to be invalid or
in breach of employment laws in the jurisdiction where Grantee is providing
services or the terms of Grantee’s employment or service agreement, if any)
effective as of the date that is the earlier of (1) the date on which Grantee’s
employment or service relationship is terminated; (2) the date Grantee receives
written notice of termination of the employment or service relationship from the
Employer; or (3) the date Grantee is no longer actively providing services,
regardless of any notice period or period of pay in lieu of such notice required
under applicable employment laws in the jurisdiction where Grantee is rendering
services (including, but not limited to, statutory law, regulatory law and/or
common law). The Administrator shall have the exclusive discretion to determine
when Grantee is no longer actively providing services for purposes of his or her
Restricted Stock Unit Award (including whether Grantee may still be considered
to be actively providing services while on leave of absence).
The following provisions will apply if Grantee is a resident of Quebec
Language Consent
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention, ainsi que de tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.
Data Privacy Notice and Consent
This provision supplements Section 20 of the Restricted Stock Unit Agreement
(Data Privacy Notice and Consent):
Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved in the administration and operation
of the Plan. Grantee further authorizes the Company, the Employer and any other
Parent or Subsidiary, and Morgan Stanley to disclose and discuss the Plan with
their advisors. Grantee further authorizes the Company, the Employer and any
other Parent or Subsidiary to record such information and to keep such
information in Grantee’s employee file.
Notifications
Securities Law Notification
Grantee may not be permitted to sell within Canada the Shares acquired under the
Plan. Grantee may only be permitted to sell Shares acquired under the Plan
through the designated broker appointed under the Plan, if any, provided the
resale of Shares acquired under the Plan takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed. Currently the
Shares are listed on the Nasdaq Global Select Market in the United States of
America.
Foreign Asset/Account Reporting Notification
Foreign specified property, including shares, restricted stock units, and other
rights to receive shares (e.g., stock options) of a non-Canadian company held by
a Canadian resident must generally be reported annually on a Form T1135 (Foreign
Income Verification Statement) if the total cost of his or her foreign assets
exceeds C$100,000 at any time during the year. Thus, Restricted Stock Units
acquired under the Plan must be reported (generally at a nil cost) if the
C$100,000 cost threshold is exceeded because Grantee holds other specified
foreign property. When Shares are acquired pursuant to the Restricted Stock
Units, their cost generally is the adjusted cost base (“ACB”) of the Shares. The
ACB ordinarily is equal to the fair market value of the Shares at the time of
acquisition, but if Grantee owns other Shares, this ACB may have to be averaged
with the ACB of the other Shares.
CHINA
Terms and Conditions
The following provisions apply if Grantee is subject to exchange control
regulations in the People’s Republic of China (the “PRC” or “China”), as
determined by the Company in its sole discretion.
Sale of Shares
To facilitate compliance with any Applicable Laws, Grantee agrees that the
Company may determine that any Shares issued to Grantee upon vesting and
settlement of the Restricted Stock Units may be sold. The sale may occur (i)
immediately upon the vesting and settlement of the Restricted Stock Units, (ii)
following Grantee’s termination of Continuous Status as an Employee, Director or
Consultant, or (iii) within any other time frame as the Company determines to be
necessary or advisable for legal or administrative reasons. Grantee agrees that
the Company is authorized to instruct Morgan Stanley or such other broker as
determined by the Company to assist with the mandatory sale of such Shares (on
Grantee’s behalf pursuant to this authorization without further consent) and
Grantee expressly authorizes Morgan Stanley or such other broker as determined
by the Company to complete the sale of such Shares. Grantee acknowledges that
Morgan Stanley or such other broker as determined by the Company is under no
obligation to arrange for the sale of the Shares at any particular price. In
this event, the proceeds of the sale of the Shares, less any Tax-Related Items
and broker’s fees or commissions, will be remitted to Grantee in accordance with
applicable exchange control laws and regulations.
Termination Due to Retirement
The Company reserves the right not to apply Section 4 of the Restricted Stock
Unit Agreement with respect to all or any portion of the Restricted Stock Units
which remain unvested at termination of Continuous Status as an Employee,
Director or Consultant due to Retirement, in which case, the Agreement shall be
deemed amended, accordingly, such that no references to continued vesting after
a termination due to Retirement shall apply to the relevant Restricted Stock
Units.
Exchange Control Requirements
Grantee understands and agrees that Grantee will be required to immediately
repatriate to China any funds resulting from the Restricted Stock Units (e.g.,
the sales proceeds, dividends paid on Shares). Grantee further understands that,
under applicable exchange control laws and regulations, such repatriation of
funds may need to be effected through a special exchange control account
established by the Company, the Employer or any other Parent or Subsidiary and
Grantee hereby consents and agrees that the funds may be transferred to such
special account prior to being delivered to Grantee. Grantee also agrees to sign
any agreements, forms and/or consents that may be reasonably requested by the
Company (or the Company’s designated broker) to effectuate any of the
remittances, transfers, conversions or other processes affecting the proceeds.
The proceeds may be paid to Grantee in U.S. dollars or in local currency at the
Company’s discretion. If the proceeds are paid in U.S. dollars, Grantee
understands that he or she will be required to set up a U.S. dollar account in
China so that the proceeds may be deposited into this account. Grantee
understands and acknowledges that the Company may face delays in distributing
the proceeds to Grantee due to exchange control requirements in China. As a
result, Grantee understands and acknowledges that neither the Company nor the
Employer nor any other Parent or Subsidiary can be held liable for any delay in
delivering the proceeds to Grantee.
If the proceeds are paid in local currency, Grantee acknowledges that the
Company is under no obligation to secure any particular exchange control
conversion rate and that the Company may face delays in converting the proceeds
to local currency due to exchange control requirements. Grantee agrees to bear
any currency fluctuation risk between the time the Shares are sold or a dividend
is paid and the time the net proceeds are converted to local currency and
distributed to Grantee.
Finally, Grantee agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.
Notifications
Foreign Asset/Account Reporting Notification
Chinese residents may be required to report to the State Administration of
Foreign Exchange (“SAFE”) all details of their foreign financial assets and
liabilities, as well as details of any economic transactions conducted with
non-China residents. Under these rules, Grantee may be subject to reporting
obligations for the Restricted Stock Units, Shares acquired under the Plan and
Plan-related transactions.
FINLAND
There are no country-specific provisions.
FRANCE
Terms and Conditions
Language Acknowledgement
By accepting the grant of Restricted Stock Units and this Agreement, which
provides for the terms and conditions of the Restricted Stock Units, Grantee
confirms having read and understood the documents relating to this Award (the
Plan and this Agreement) which were provided in the English language. Grantee
accepts the terms of those documents accordingly.
En acceptant l’Attribution d’Actions Attribuées et ce Contrat qui contient les
termes et conditions de vos Actions Attribuées, le Bénéficiare confirme avoir lu
et compris les documents relatifs à cette Attribution (le Plan et ce Contrat)
qui ont été transmis en langue anglaise. Le Bénéficiare accepte ainsi les
conditions et termes de ces documents.
Notifications
Foreign Asset/Account Reporting Notification
French residents must declare all foreign bank and brokerage accounts (including
any accounts that were opened or closed during the tax year) on an annual basis
on form No. 3916, together with their income tax return. Further, French
residents with foreign account balances exceeding €1,000,000 may have additional
monthly reporting obligations.
GERMANY
Notifications
Exchange Control Notification
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. From September 2013, the German Federal Bank no longer will
accept reports in paper form and all reports must be filed electronically. The
electronic “General Statistics Reporting Portal” (Allgemeines Meldeportal
Statistik) can be accessed on the German Federal Bank’s website:
www.bundesbank.de. In the event that German residents make or receive a payment
in excess of this amount, they are responsible for complying with applicable
reporting requirements. In addition, in the unlikely event that German residents
hold Shares exceeding 10% of the total capital or voting rights of a foreign
company (such as the Company), they must report holdings in the company on an
annual basis.
Foreign Asset/Account Reporting Notification
German residents holding Shares must notify their local tax office of the
acquisition of Common Stock when they file their tax returns for the relevant
year if the aggregate value of all Common Stock acquired exceeds €150,000, or in
the unlikely event that the resident holds Common Stock exceeding 10% of the
Company’s total Common Stock.
HONG KONG
Terms and Conditions
Award Payable Only in Shares
Notwithstanding Section 8(d) of the Plan, Restricted Stock Units granted to
Grantees in Hong Kong shall be paid in Shares only and do not provide any right
for Grantee to receive a cash payment.
Sales Restriction
This provision supplements Section 2 of the Restricted Stock Unit Agreement:
Shares acquired pursuant to the Plan are accepted as a personal investment. If,
for any reason, the Restricted Stock Units vest and become non-forfeitable and
Shares are issued to Grantee within six months of the Grant Date, Grantee agrees
that he or she will not offer to the public or otherwise dispose of any Shares
prior to the six-month anniversary of such Grant Date.
Notifications
Securities Warning
The contents of this Agreement have not been reviewed by any regulatory
authority in Hong Kong. Grantee is advised to exercise caution in relation to
the Award. If Grantee is in any doubt about any of the contents of the Plan,
Agreement, or any Plan prospectus, Grantee should obtain independent
professional advice. The Restricted Stock Units and any Shares issued thereunder
do not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company or its Subsidiaries. The Agreement,
including any Appendix to the Restricted Stock Unit Agreement, the Plan, any
Plan prospectus, and any other incidental communication materials have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong. The Restricted Stock Units and any underlying documentation are
intended only for the personal use of Grantee and may not be distributed to any
other person.
HUNGARY
There are no country specific provisions.
INDIA
Notifications
Exchange Control Notification
Indian residents must repatriate to India and convert into local currency any
proceeds from the sale of Shares and the receipt of any dividends received in
relation to Shares within such period of time as prescribed under applicable
Indian exchange control laws and regulations, as may be amended from time to
time. Grantee will receive a foreign inward remittance certificate (“FIRC”) from
the bank where the foreign currency is deposited and should retain the FIRC as
evidence of the repatriation of funds in the event the Reserve Bank of India or
the Employer requests proof of repatriation. It is Grantee’s responsibility to
comply with applicable exchange control laws in India.
Foreign Asset/Account Reporting Notification
Indian residents are required to declare in their annual tax returns (a) any
foreign assets they hold and (b) any foreign bank accounts for which they have
signing authority.
IRELAND
Notifications
Director Notification Obligation
Directors of a Subsidiary in Ireland (“Irish Subsidiary”) are subject to certain
notification requirements under the Companies Act, 1990. Among these
requirements is an obligation to notify the Irish Subsidiary in writing upon
receiving or disposing of an interest in the Company (e.g., Restricted Stock
Units, Shares) representing more than 1% of the Company’s voting share capital,
upon becoming a director of the Company if such an interest exists at the time,
or upon becoming aware of the event giving rise to the notification requirement.
These notification requirements also apply to a shadow director (i.e., an
individual who is not on the Board of Directors of the Irish Subsidiary but who
has sufficient control so that the Board of Directors of the Irish Subsidiary
acts in accordance with the “directions or instructions” of the individual) or a
secretary of the Irish Subsidiary, and with respect to the interests of a
director’s, shadow director’s or secretary’s spouse or minor children (whose
interests will be attributed to the director, shadow director or secretary).
ITALY
Terms and Conditions
Plan Document Acknowledgment
By accepting the Award of Restricted Stock Units, Grantee acknowledges that he
or she has received a copy of the Plan, has reviewed the Plan and the Agreement
in their entirety and fully understands and accepts all provisions of the Plan
and the Agreement.
In addition, by accepting the Award of Restricted Stock Units, Grantee further
acknowledges that he or she has read and specifically and expressly approved the
following sections in the Restricted Stock Unit Agreement: Section 9:
Responsibility for Taxes, Section 10: Acknowledgment of Nature of Plan and
Restricted Stock Units, Section 14: Grant is Not Transferable, Section 15:
Binding Agreement, Section 17: Plan Governs, Section 18: Administrator
Authority, Section 19: Electronic Delivery and Acceptance, Section 23: Language,
Section 30: Governing Law/Choice of Venue, and Section 20: Data Privacy Notice.
Notifications
Foreign Asset/Account Reporting Notification
Italian residents who, at any time during the fiscal year, hold foreign
financial assets (including cash and Shares) which may generate income taxable
in Italy, must report these assets on their annual tax return for the year
during which the assets are held on UNICO Form, RW Schedule, or on a special
form if no tax is due. These reporting obligations also apply where such
residents are the beneficial owners of foreign financial assets under Italian
money laundering provisions.
Tax Notification
Italian residents may be subject to tax on the value of financial assets held
outside of Italy. The taxable amount will be the fair market value of the
financial assets, assessed at the end of the calendar year. The fair market
value is considered to be the value of the Shares on the Nasdaq Global Select
Market on December 31 of each year or on the last day the Shares were held (the
tax is levied in proportion to the actual days shares are held during the
calendar year). The value of financial assets held abroad must be reported in
Form RM of the annual tax return.
JAPAN
Notifications
Foreign Asset/Account Reporting Notification
Japanese residents are required to report details of any assets (including any
Shares acquired under the Plan) held outside of Japan as of December 31st of
each year, to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Grantee should consult with his or her personal tax
advisor as to whether the reporting obligation applies to Grantee and whether
Grantee will be required to include details of any cash, outstanding Restricted
Stock Units or Shares held by Grantee in the report.
KOREA
Terms and Conditions
Tax Withholding. This provision supplements Section 9 of the Restricted Stock
Unit Agreement:


By accepting the Award of Restricted Stock Units, Grantee authorizes the Company
and/or the Employer to withhold Tax-Related Items arising in Korea upon vesting
of the Restricted Stock Units, regardless of the fact that such withholding may
not be required by law. Grantee further acknowledges and agrees that the Company
or the Employer may accomplish such withholding by any one or any combination of
the methods described in Section 9 of the Restricted Stock Unit Agreement.
Notwithstanding this provision, Grantee acknowledges and agrees that, should the
Company or the Employer fail to withhold Tax-Related Items for any or no reason,
it remains Grantee’s obligation to satisfy all Tax-Related Items and neither the
Company nor the Employee will be liable for Grantee’s failure to satisfy such
obligations.


Notifications
Exchange Control Notification
Exchange control laws require Korean residents who realize US$500,000 or more in
a single transaction from the sale of shares (including Shares acquired under
the Plan) or the receipt of dividends to repatriate the proceeds to Korea within
three years of the sale/receipt if the transaction occurred before July 18,
2017. Grantee should consult a personal tax advisor to determine whether this
repatriation requirement applies to a particular transaction.
Foreign Asset/Account Reporting Notification
Korean residents are required to declare foreign accounts (i.e., non-Korean bank
accounts, brokerage accounts, etc.) to the Korean tax authorities if the monthly
balance of such accounts exceeds a certain limit (currently KRW 500 million or
an equivalent amount in foreign currency) on any month-end date during a
calendar year. Korean residents should consult with their personal tax advisor
to determine whether the country in which they hold foreign accounts have
entered into an IGA with Korea.
NETHERLANDS
Terms and Conditions
Labor Law Acknowledgment
Grantee acknowledges that Restricted Stock Units and any Shares acquired under
the Plan are intended as an incentive to remain employed with the Employer and
are not intended as remuneration for labor performed.
PHILIPPINES
Notifications
Securities Law Notification
This offer of Restricted Stock Units is being made pursuant to an exemption from
registration under Section 10.2 of the Philippines Securities Regulation Code
that has been approved by the Philippines Securities and Exchange Commission.
Grantee should be aware of the risks of participating in the Plan, which include
(without limitation) the risk of fluctuation in the price of Shares on the
Nasdaq Global Select Market and the risk of currency fluctuations between the
United States Dollar (“U.S. Dollar”) and Grantee’s local currency. In this
regard, Grantee should note that the value of any Shares Grantee may acquire
under the Plan may decrease, and fluctuations in foreign exchange rates between
Grantee’s local currency and the U.S. Dollar may affect the value of the
Restricted Stock Units or any amounts due to Grantee pursuant to the settlement
of the Restricted Stock Units, the subsequent sale of Shares acquired by Grantee
upon settlement or the receipt of any dividends paid on such Shares. The Company
is not making any representations, projections or assurances about the value of
Shares now or in the future.
For further information on risk factors impacting the Company’s business that
may affect the value of Shares, Grantee should refer to the risk factors
discussion in the Company’s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at https://www.sec.gov/, as well as on the Company’s
website at http://www.maximintegrated.com. In addition, Grantee may receive,
free of charge, a copy of the Company’s Annual Report, Quarterly Reports or any
other reports, proxy statements or communications distributed to the Company’s
stockholders by contacting the Stock Administration Department at the address
below:
Stock Administration
Maxim Integrated Products, Inc.
160 Rio Robles
San Jose, CA 95134
United States of America
Phone: +1 (408) 601-3010
The sale or disposal of Shares acquired under the Plan may be subject to certain
restrictions under Philippine securities laws. Those restrictions should not
apply if the offer and resale of the Shares takes place outside of the
Philippines through the facilities of a stock exchange on which the Shares are
listed. The Shares currently are listed on the Nasdaq Global Select Market in
the United States of America.
POLAND
Notifications
Exchange Control Notification
Polish residents holding cash and foreign securities (including Shares) in bank
or brokerage accounts outside of Poland must report information to the National
Bank of Poland on transactions and balances in such accounts if the value of
such cash and securities exceeds PLN 7 million. If required, such reports must
be filed on special forms available on the website of the National Bank of
Poland. Grantee should consult with a personal legal advisor to determine
whether Grantee will be required to submit reports to the National Bank of
Poland.
Further, any transfer of funds in excess of €15,000 (or if such transfer of
funds is connected with business activity of an entrepreneur, a lower threshold)
into or out of Poland must be effected through a bank account in Poland. All
documents connected with any foreign exchange transactions must be retained for
a period of five years from the end of the year in which the transaction
occurred.
RUSSIA
Terms and Conditions
Data Privacy
The following provision supplements the Section 20 of the Restricted Stock Unit
Agreement, and to the extent the two provisions are inconsistent, the below
provision supersedes Section 20 of the Restricted Stock Unit Agreement:
Grantee understands and agrees that the Company may require Grantee to complete
and return to the Company a Consent to Processing of Personal Data form (the
“Consent”). If a Consent is required by the Company but Grantee fails to provide
such Consent, Grantee understands and agrees that the Company will not be able
to administer or maintain the Restricted Stock Units or any other awards.
Therefore, Grantee understands that refusing to complete any required Consent or
withdrawing his or her consent may affect Grantee’s ability to participate in
the Plan. For more information on any required Consent or withdrawal of consent,
Grantee may contact his or her local human resources representative.
Securities Law Restriction
The Plan, Grant Notice, Agreement, including this Appendix, and all other
materials Grantee may receive regarding his or her participation in the Plan or
the grant of Restricted Stock Units do not constitute advertising or an offering
of securities in Russia and are deemed accepted by Grantee only upon receipt of
the signed Grant Notice in the United States or upon acceptance through an
online acceptance website maintained in the United States. In no event will
Shares acquired at vesting be delivered to Grantee in Russia; all Shares will be
maintained on Grantee’s behalf in the United States. The issuance of Shares
acquired at vesting has not and will not be registered in Russia; therefore,
such Shares may not be offered or placed in public circulation in Russia.
U.S. Transaction Notification
Grantee’s acceptance of the Agreement results in a contract between Grantee and
the Company completed in the United States and governed by the laws of the State
of California, without giving effect to the conflict of laws principles thereof.
Further, any Shares issued to Grantee upon vesting and settlement of the
Restricted Stock units shall be delivered through a bank or brokerage account in
the United States. Grantee is not permitted to sell or otherwise dispose of
Shares directly to other Russian legal entities or individuals.
Notifications
Exchange Control Notification
Grantee may be subject to exchange control restrictions and repatriation
requirements in Russia. Proceeds from the sale of Shares and any cash dividends
paid on the Shares can be remitted directly to a foreign individual bank account
(in countries belonging to the Organization for Economic Cooperation and
Development (“OECD”) or the Financial Action Task Force (“FATF”)). Grantee
should consult his or her personal tax advisor before selling any Shares
acquired under the Plan and/or remitting any funds to Russia, as significant
penalties may apply for non-compliance with exchange control requirements and
such requirements are subject to change at any time, often without notice.
Foreign Asset/Account Reporting Notification
Russian residents must notify the Russian tax authorities within one month of
opening or closing a foreign bank account, or of changing any account details.
Russian residents also will be required to file reports with the Russian tax
authorities providing the account balances of and transactions made from such
foreign bank accounts.
Labor Law Notification
If Grantee continues to hold Shares acquired under the Plan after an involuntary
termination of employment, Grantee may not be eligible to receive unemployment
benefits in Russia.
Anti-Corruption Notification
Anti-corruption laws prohibit certain public servants, their spouses and their
dependent children from owning any foreign source financial instruments (e.g.,
shares of foreign companies such as the Company). Accordingly, Grantee should
inform the Company if he or she is covered by these laws because Grantee should
not hold Shares acquired under the Plan under these circumstances.
SINGAPORE
Terms and Conditions
Sales Restriction
This provision supplements Section 2 of the Restricted Stock Unit Agreement:
Grantee agrees that, if for any reason the Restricted Stock Units vest and
become non-forfeitable and Shares are issued to Grantee within six months of the
Grant Date, Grantee will not sell the Shares or offer the Shares for sale in
Singapore prior to the six-month anniversary of such Grant Date unless such sale
or offer is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”) and in accordance with the conditions of any
other applicable provision of the SFA.
Notifications
Securities Law Notification
The grant of the Restricted Stock Units is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the SFA and is not made
with a view to the Restricted Stock Units or underlying Shares being
subsequently offered for sale to any other party. The Plan has not been and will
not be lodged or registered as a prospectus with the Monetary Authority of
Singapore.
Chief Executive Officer and Director Notification Requirement
The Chief Executive Officer (“CEO”) and directors (including alternate,
substitute, associate and shadow directors) of a Singapore Subsidiary,
regardless of whether Singapore residents and/or employed in Singapore, are
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify such entity in writing
within two business days of any of the following events (i) the acquisition or
disposal of an interest in the Company or any Parent or Subsidiary (e.g.,
Restricted Stock Units, Shares), (ii) any change in previously-disclosed
interests (e.g., sale of Shares), or (iii) becoming the CEO or a director,
associate director or shadow director of a Subsidiary in Singapore, if the
individual holds such an interest at that time. These notification requirements
apply regardless of whether the CEO or directors are residents of or employed in
Singapore.
SPAIN
Terms and Conditions
Labor Law Acknowledgment
This provision supplements Section 10 of the Restricted Stock Unit Agreement:
By accepting the Restricted Stock Units, Grantee acknowledges that he or she
understands and agrees to participation in the Plan and that he or she has
received a copy of the Plan.
Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Restricted Stock Units under the Plan to
individuals who may be employees or other service providers of the Company or
its Subsidiaries throughout the world. The decision is a limited decision that
is entered into upon the express assumption and condition that any grant will
not economically or otherwise bind the Company or any of its Subsidiaries on an
ongoing basis, other than as expressly set forth in the Agreement. Consequently,
Grantee understands that any grant is given on the assumption and condition that
it shall not become a part of any employment or service contract (either with
the Company, the Employer or any other Parent or Subsidiary) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Further, Grantee understands and
freely accepts that there is no guarantee that any benefit whatsoever shall
arise from any gratuitous and discretionary grant since the future value of the
Restricted Stock Units and Shares is unknown and unpredictable. In addition,
Grantee understands that this grant would not be made but for the assumptions
and conditions referred to above; thus, Grantee understands, acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any grant of Restricted
Stock Units shall be null and void.
Grantee understands and agrees that, as a condition of the grant of the
Restricted Stock Units, the termination of Grantee’s Continuous Status as an
Employee, Director or Consultant for any reason except by reason of Retirement
or death (but including the reasons listed below) will automatically result in
the loss of the Restricted Stock Units to the extent the Restricted Stock Units
have not vested as of the date Grantee is no longer actively employed. In
particular, unless otherwise set forth in the Agreement, Grantee understands and
agrees that any unvested Restricted Stock Units as of the date Grantee is no
longer actively employed will be forfeited without entitlement to the underlying
Shares or to any amount of indemnification in the event of a termination of
Grantee’s Continuous Status as an Employee, Director or Consultant by reason of,
but not limited to, resignation, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjudged or recognized to be without good cause
(i.e., subject to a “despido improcedente”), individual or collective dismissal
adjudged or recognized to be without cause, individual or collective dismissal
on objective grounds, whether adjudged or recognized to be with or without
cause, material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Employer and under
Article 10.3 of the Royal Decree 1382/1985. Grantee acknowledges that he or she
has read and specifically accepts the conditions referred to in Sections 2, 3 4
and 10 of the Restricted Stock Unit Agreement.
Notifications
Securities Law Notification
The Restricted Stock Units and the Shares described in the Agreement do not
qualify under Spanish regulations as securities. No “offer of securities to the
public,” as defined under Spanish law, has taken place or will take place in the
Spanish territory. The Agreement (including this Appendix) has not been nor will
it be registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
Exchange Control Notification
Spanish residents must declare for statistical purposes the acquisition,
ownership and disposition of Shares to the Dirección General de Comercio e
Inversiones (“DGCI”), a department of the Ministry of Industry, Tourism and
Commerce. Generally, the declaration must be made in January for Shares acquired
or sold during (or owned as of December 31 of) the prior year; however, if the
value of Shares acquired or sold exceeds €1,502,530 (or the Spanish resident
holds 10% or more of the share capital of the Company or such other amount that
would entitle him or her to join the Board), the declaration must be filed
within one month of the acquisition or sale, as applicable.
In addition, Spanish residents are required to electronically declare to the
Bank of Spain any securities accounts (including brokerage accounts held
abroad), as well as the securities (including Shares acquired at vesting of the
Restricted Stock Units) held in such accounts, and any transactions carried out
with non-residents, if the value of the transactions for all such accounts
during the prior year or the balances in such accounts as of December 31 of the
prior year exceeds €1,000,000. More frequent reporting is required if such
transaction value or account balance exceeds €100,000,000. If neither the total
balances nor total transactions with non-residents during the relevant period
exceeds €50,000,000, then a summarized form of declaration may be used.
Foreign Asset/Account Reporting Notification
Spanish residents must report assets or rights deposited or held outside of
Spain (e.g., cash or Shares held in a bank or brokerage account) to the Spanish
tax authorities on their annual tax returns. This reporting obligation is based
on the value of those rights and assets as of December 31 and has a threshold of
€50,000 per type of asset (bank account, shares of stock, real estate, etc.).
After such assets or rights are initially reported, the reporting obligation
will apply for subsequent years only if the value of any previously-reported
asset or right increases by more than €20,000 or if the ownership of such asset
or right is transferred or relinquished during the year. For purposes of this
requirement, shares of Common Stock acquired under the Plan or other equity
programs offered by the Company constitute assets, but unvested rights (e.g.,
Restricted Stock Units, etc.) are not considered assets or rights.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Notifications
Securities Law Notification
The Restricted Stock Units are not intended to be publicly offered in or from
Switzerland. The grant of the Restricted Stock Units is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland. Neither this Agreement nor any other materials relating to the
Restricted Stock Units (a) constitute a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, (b) may be publicly
distributed or otherwise made publicly available in Switzerland or (c) has been
or will be filed with, approved by or supervised by any Swiss regulatory
authority (e.g., the Swiss Financial Market Supervisory Authority (“FINMA”)).
TAIWAN
Notifications
Securities Law Notification
The offer of participation in the Plan is available only for employees of the
Company and its Subsidiaries. The offer of participation in the Plan is not a
public offer of securities by a Taiwanese company.
Exchange Control Notification
Taiwanese residents may remit foreign currency (including proceeds from the sale
of Shares or the receipt of any dividends) into Taiwan up to US$5,000,000 per
year without justification. However, if the transaction amount is TWD500,000 or
more in a single transaction, a Foreign Exchange Transaction Form must be
submitted to the remitting bank. Further, if the transaction amount is
US$500,000 or more in a single transaction, supporting documentation, to the
satisfaction of the remitting, must also be provided.
THAILAND
Notifications
Exchange Control Notification
If proceeds from the sale of Shares or the receipt of dividends equal or exceed
US$50,000 in a single transaction, Thai residents must repatriate such proceeds
to Thailand immediately upon receipt. The funds must be converted into Thai Baht
or deposited in a foreign currency bank account in Thailand within 360 days of
remittance into Thailand. The residents will be required to provide information
associated with the source of such proceeds on the Foreign Exchange Transaction
Form to the authorized agent for reporting to an exchange control officer.
Because exchange control regulations change frequently and without notice,
Grantee should consult his or her personal advisor before selling Shares, to
ensure compliance with current regulations. Grantee is responsible for ensuring
compliance with all exchange control laws in Thailand, and neither the Company
nor its Subsidiaries will be liable for any fines or penalties resulting from
Grantee’s failure to comply with applicable laws.
TURKEY
Notifications
Securities Law Notification
Pursuant to Turkish securities law, selling Shares acquired under the Plan
within Turkey is not permitted. The Shares are currently traded on the Nasdaq
Global Select Market, which is located outside of Turkey, under the ticker
symbol “MXIM” and the Shares may be sold through this exchange.
Exchange Control Notification
In certain circumstances, Turkish residents are permitted to sell shares traded
on a non-Turkish stock exchange only through a financial intermediary licensed
in Turkey. Grantee may be required to appoint a Turkish broker to assist with
the sale of the Shares acquired under the Plan. Grantee should consult his or
her personal legal advisor before selling any Shares acquired under the Plan to
confirm if this requirement applies.
UNITED KINGDOM
Terms and Conditions
Award Payable Only in Shares
Notwithstanding Section 8(d) of the Plan, Restricted Stock Units granted to
Grantees in United Kingdom shall be paid in Shares only and do not provide any
right for Grantees in the United Kingdom to receive a cash payment.
Eligibility
Notwithstanding Section 6 of the Plan, or any provision or discretion in the
Plan or the Agreement to the contrary, Restricted Stock Units may be granted
only to Employees in the United Kingdom. For the avoidance of doubt, Consultants
based in the United Kingdom shall not be eligible to participate in the Plan.
Tax Acknowledgment
The following provisions supplement Section 9 of the Restricted Stock Unit
Agreement:
Without limitation to Section 9 of the Restricted Stock Unit Agreement, Grantee
agrees that he or she is liable for all Tax-Related Items and hereby covenants
to pay all such Tax-Related Items as and when requested by the Company or the
Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). Grantee also agrees to indemnify and
keep indemnified the Company and the Employer against any taxes that they are
required to pay or withhold on Grantee’s behalf or have paid or will pay to HMRC
(or any other tax authority or any other relevant authority).
Notwithstanding the foregoing, if Grantee is an executive officer or director of
the Company (within the meaning of Section 13(k) of the Exchange Act ), Grantee
acknowledges that he or she may not be able to indemnify the Company or the
Employer for the amount of any income tax not collected from or paid by Grantee,
as it may be considered a loan. In this case, the amount of any income tax not
collected within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to the Tax-Related Item(s) occurs may constitute a benefit to
Grantee on which additional income tax and National Insurance Contributions
(“NICs”) may be payable. Grantee understands that he or she will be responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime and for paying to the Company and/or
the Employer (as appropriate) the amount of any NICs due on this additional
benefit, which may also be recovered from Grantee at any time by any of the
means referred to in Section 9 of the Restricted Stock Unit Agreement.
Joint Election
As a condition of Grantee’s participation in the Plan and of the vesting of the
Restricted Stock Units, Grantee agrees to accept any liability for secondary
Class 1 National Insurance Contributions which may be payable by the Company
and/or the Employer with respect to the Chargeable Event (“Employer NICs”).
Without limitation to the foregoing, Grantee agrees to execute a joint election
with the Company or the Employer, the form of such joint election being formally
approved by HMRC (the “Joint Election”), and any other required consents or
elections as provided to Grantee by the Company or the Employer. Grantee further
agrees to execute such other joint elections as may be required between Grantee
and any successor to the Company or the Employer.
If Grantee does not enter into the NICs Joint Election, if approval of the NICs
Joint election has been withdrawn by HMRC, if the NICs Joint Election is revoked
by the Company or the Employer (as applicable), or if the NICs Joint Election is
jointly revoked by Grantee and the Company or the Employer, as applicable, the
Restricted Stock Units shall cease vesting and become null and void, and no
Shares shall be acquired under the Plan, without any liability to the Company,
the Employer and/or any Parent or Subsidiary.
Grantee further agrees that the Company and/or the Employer may collect the
Employer NICs by any of the means set forth in Section 9 of the Restricted Stock
Unit Agreement, as supplemented above.
UNITED STATES
There are no country specific provisions.






FY20 RSU Agreement, Execution Version
1

